Citation Nr: 0325093	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  97-20 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left ear disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service







REMAND

On April 23, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should contact the veteran and 
request that he submit a NA form 13055 
(Request for Information Needed to 
Reconstruct Medical Data) with 
information as to any dates of in-service 
treatment for the claimed mortar 
explosion leading to his current left ear 
disorder.  With the information contained 
in the submitted NA form 13055, the RO 
should request the National Personnel 
Records Center (NPRC) to perform all 
appropriate alternative searches for 
sources of records for the period(s) of 
time reported by the veteran.  Copies of 
any obtained records should be 
incorporated into the claims file.  If 
the alternative search for sources of 
records is unsuccessful, documentation to 
that effect must be placed in the 
veteran's claims folder.

2.  Only after the development described 
above has been completed, make 
arrangements with the appropriate VA 
medical facilities for the veteran to be 
afforded the following examinations:

(a)  The veteran should be scheduled to 
undergo a VA audiological examination, to 
be followed by an examination by a VA 
otorhinolaryngologist, to evaluate the 
nature, severity, and etiology of the 
claimed left ear disorder (which appears 
to currently include left ear hearing 
loss, tinnitus, and chronic otitis).  If 
no such disorders are found by the 
examiners, the examiners should so 
indicate.  The RO should send the claims 
folder to the examiners for review.  The 
claims folder must be thoroughly reviewed 
by the examiners in connection with the 
examination.  The examiners should 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to render a diagnosis 
of the claimed left ear disorder.  The 
examiners should review all of the 
veteran's medical records and history, 
including but not limited to his DA-20, 
personnel records, the multiple service 
notations describing treatment for 
recurrent ear infections, and the May and 
June 2002 VA ear disease and audiology 
examination reports.  Following an 
examination of the veteran and a review 
of his medical records and history, the 
VA specialists should report the 
veteran's current hearing acuity 
measurements, as well as determine the 
actual diagnosis(es) of the veteran's 
claimed left ear disorder.  The examiners 
should render an opinion as to whether it 
is at least as likely as not that the 
currently claimed left ear disorder is 
related to the veteran's in-service 
treatment for ear infections.  
Additionally, the examiners should render 
an opinion as to whether it is at least 
as likely as not that the currently 
claimed left ear disorder was incurred 
during the veteran's active service 
(including but not limited to as a result 
of acoustic trauma), became manifest to a 
compensable degree within a one year 
period of his discharge from service, or 
is otherwise related to his active 
service.  Lastly, the VA specialists 
should render an opinion as to whether it 
is at least as likely as not that the 
claimed left ear disorder is related to 
any post-service event(s) or diseases, 
including aging.  If the etiology of the 
claimed disorder is attributed to 
multiple factors/events, the examiners 
should specify which symptoms/diagnoses 
are related to which factors/events.  It 
is requested that the VA specialists 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
left ear disorder.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in written reports.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





